f@-E€b OZOZ/EC/60 NVOS BAD

 

United States District Court —S@2ae5220-po-01330-MLC Document 1 Filed, SOMEYENT Ob SGGShOF Paver

hIYNP

 

 

 

Violation Notica
(Pier Heres Pind! CaPPicawr (Me

"7435171 |m. zaaient | 2730

 

 

VOU ARE CHARGED WITH THE FOLLOWING VIOLATION

 

Cae and Tie of Ofer perry | Oona Creep ORAL Sa Cote

of b3/2ote 173) | SC CR 4.2) (cs

 

 

TLTSETL

a

VELL -LAKE- GRERE PT

 

 

teres Cece © cecal Aa oe Crue HAZMAT cr

SPEEDINA 67 IN A 45 MPH Zewe

DEFENDANT INFORMA

 

 

= . |
Qves77q | WA (BI LEX nxagal Suv,

 

& OF Oe 4 CHECKED, YOU|)@ [FT IF BOX & IS CHECKED, YOu MUST
MUST APPEAR IM COURT ane PAY AMOUNT INDICATED BELOW
pes fee a pe cy] Oe LPR AR H SOURT

SEE SSS jo ee ee oy

: 170 Forfeiture Amount
+23) Processing Fee

PAY THIS AMOUMT =) § LAG Tatal Collabera| Gus

 

 

YOUR COURT DATE

[EF cere) aan eae ee te et Dee eel Of pee epee chee bry rel)

 

““™Mifowstone Justice Center Dana (renvchinnr iy)
105 Albright Avenue
Mamimrath, Wey 82190

Bay pqs megreies Simi | eo
sree io eee be ee
a Tefen cee Sagqnatuire

Chrgaeaal 7 Copy

 

Tras (HA ret |

 

"He nol oe imine of gain
oe

(Pry. FES)

fé-€1 O€0Z/E2/60 NVWIS BAD

WETS OF Lares |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Istaie fhafon BO while eoercieng omy duthes a4 a
law enioronmend officer in Sue District of

The foregoing stalenent ia based upon:

my parol observation my personel invemestigmiion

InfoTmaion supple ho one Tron ney felis offiope's ofan

other (explain aisoee)
Gectre under penalhy of perjury Gal tes inhonmation which | hans sal forth bce aed on
fhe bene of this wlolotion nobos is tna nnd oom iio Ghee bese] of ry krecewlesties:

Executed on:

 

Date imevicklyyyy) ‘Officee's Sagnature
Probable caus hag beeen stated for thes mauancs of a aarrant

Eee on

 

Date (menviddiyay)

AUF oes Sater! ore oe ec PS fe ee pee ei
DL = Correa creer Gods CaliPe! s (Caterveryeieieead veaci iremirete(! by amare

U.S. Magistraie Judge
